Judgment unanimously reversed on the law and facts and a new trial granted. Memorandum: Cole and Slater were jointly tried on the third count of an indictment accusing them of the crime of grand larceny, first degree. ' Before trial a Huntley hearing was held and Slater’s confession was found to have been voluntarily given. Cole, who made no incriminating statements, moved for a severance upon the ground that Slater’s confession so implicated him that a joint trial would be prejudicial. It was an improvident exercise of discretion to deny the motion. Upon the trial Slater’s confession was redacted to eliminate Cole’s name in many places, substituting therefor an “ X ”. This did not sufficiently eliminate the resulting prejudice. (See People v. Cole, 26 A D 2d 896.) (Appeal from judgment of Monroe County Court convicting defendant of grand larceny first degree.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Yeeehio, JJ.